Cd

 

$e 3:18-cv-14563-BRM-TJB Document1 Filed 10/02/18 Page 1 of 23 PagelD: 1

WILENTZ, GOLDMAN & SPITZER P.A.
Attorneys at Law

90 Woodbridge Center Drive
Post Office Box 10

Woodbridge, New Jersey 07095
732.636.8000

Attorneys for Plaintiff

Marvin J. Brauth, Esq.

NJ Attorney ID 018211974

UNITED STATES DISTRICT COURT
DISTRICT OF NEW JERSEY

DOCKET NO.

i ee ee cree re ee ee ee xX
NEW JERSEY COALITION OF :
AUTOMOTIVE RETAILERS, INC.,
a non-profit New Jersey
Corporation, : Civil Action

Plaintiff, : COMPLAINT
Vv.
MAZDA MOTOR OF AMERICA,
INC.,

Defendant.
i ee ee a ee x

Plaintiff, New Jersey Coalition of Automotive Retailers,

Inc. (“NJ CAR”), a New Jersey not for profit corporation, with

its principal place of business at 856 River Road, Trenton, New
Jersey, through its undersigned attorneys, complaining against

the defendant, Mazda Motor of America, Inc., says:

#10173735.1(011028.097)

 

 
Ca

 

 

e 3:18-cv-14563-BRM-TJB Document1 Filed 10/02/18 Page 2 of 23 PagelD: 2

PARTIES

1. NJ CAR is a trade association, the members of which are
franchised new motor vehicle dealers in New Jersey.

2. Among the services NJ CAR provides to its members are
education, training and advocacy before the Legislative and
Executive Branches of the New Jersey government.

3. Periodically, NJ CAR participates as amicus curiae or
as a party in litigation involving the interests of its
membership.

4, Mazda Motor of America, Inc. (“Mazda”) is a California
corporation with its principal place of business at 200 Spectrum
Center Drive, Irvine, California.

5. Mazda is a franchisor as that term is defined in the
New Jersey Franchise Practices Act (“FPA”), N.J.S.A. 56:10-1, et
seq. and has franchised 16 Mazda dealers in New Jersey that are
members of NJ CAR.

6. NJ CAR has standing to bring this action to protect the
legal rights of its members under the FPA from facial violation
by Mazda and to protect the interests of all of its members
generally in ensuring compliance with the FPA’s provisions.

JURISDICTION AND VENUE

7. This Court has jurisdiction over this matter pursuant
to 28 U.S.C. §1332 (diversity of citizenship) as NJ CAR is a

corporation of the State of New Jersey with its principal place

~2—
#10173735.1(011028.097)

 
Ca

 

$e 3:18-cv-14563-BRM-TJB Document1 Filed 10/02/18 Page 3 of 23 PagelD: 3

of business in that State, whereas Mazda is a corporation of the
State of California with its principal place of business in
California. The amount in controversy exceeds $75,000.00.

8. Venue in this District is proper pursuant to 28 U.S.C.
§1391(b) (2), as the statutes in question represent the law of
New Jersey, all Mazda dealers who will be impacted by Mazda’s
conduct do business in that State, and the events and omissions
that give rise or relate to this lawsuit have and/or will occuy
there.

OVERVIEW

9. The FPA was originally enacted in 1971 (P.L. 1971 c.
§356) to protect franchisees from harm due to the unequal
bargaining power of franchisors. N.J.S.A. 56:10-2. As set
forth by the New Jersey Supreme Court in Shell Oil Co. v.
Marinello, 63 N.J. 402, 408-409 (1973), once a franchisee
establishes a franchise, incurs the time and expense to develop
the franchise and generates good will for the franchisor, the
franchisee is at the mercy of the franchisor and subject to loss
of the entire investment and good will in the franchise at the
whim of the franchisor. The franchisor, by contrast, can easily
replace any individual franchise without significant disruption
to its business.

10. Over the 47 years since the original enactment of the

FPA, the New Jersey Legislature has reaffirmed the unequal

— 3 —
#10173735.1(011028.097)

 

 
Cd

 

 

$e 3:18-cv-14563-BRM-TJB Document1 Filed 10/02/18 Page 4 of 23 PagelD: 4

bargaining power between franchisors and franchisees,
particularly with respect to motor vehicle franchises, and the
need to protect motor vehicle franchisees, and their customers,
from arbitrary and capricious action by franchisors. (N.J.S.A.
56:10-7.2) Over this period of time, the Legislature has passed
numerous amendments and supplements to the FPA to address
specific abuses of power by motor vehicle franchisors that have
arisen.

11. One of the abuses the Legislature has addressed is the
use of price differentials between dealers such that one dealer
in New Jersey will have a lower effective cost for a similarly
equipped vehicle than another dealer.

12. Franchisors, including Mazda, create these price
differentials by using incentive programs which purport to
reward dealers for achieving specified goals. Dealers who
achieve the goals receive a payment for each vehicle the dealer
sells. That payment reduces the cost of the vehicle to the
dealer in comparison to dealers who are unable to achieve the
goal.

13. Price differentials adversely affect dealers who do
not benefit from them. The higher per vehicle costs incurred by
such dealerships put them at a disadvantage when competing for
customers over price. This competitive disadvantage affects a

dealer’s sales, ability to make a profit and viability. Price

-4—
#10173735.1(011028.097)

 
Ca

 

$e 3:18-cv-14563-BRM-TJB Document1 Filed 10/02/18 Page 5 of 23 PagelD: 5

differentials thereby enable franchisors to create winners and
losers among their dealers, force conduct by dealers that does
not make financial sense and results in some dealers going out
of business.

14. The competitive advantage that price differentials
create for some of a franchisor’s dealers but not others is not
based on the market efficiency of the preferred dealers but on
the cost advantage provided by the franchisor. It has been
recognized on both the state and national levels that artificial
price advantages so created are contrary to the public interest
as they serve to reduce competition, adversely affect
competitors and ultimately result in higher prices for goods and
services. Additionally, any reduction in the number of motor
vehicle dealers resulting from the effects of price
differentials has the further effect of reducing consumer access
to local, convenient access to warranty and safety recall
repairs contrary to the public interest.

15. To rectify these abuses and their consequences, in
2011, the Legislature passed P.L. 2011 c. 66, §2, an amendment
to N.J.S.A. 56:10-7.4(h) to require franchisors to sell all
comparably equipped vehicles to all dealers in New Jersey at the
same price without differential in discount, allowance, credit
or bonus. Since 2011, N.J.S.A. 56:10-7.4(h) has prohibited

franchisors:

#10173735.1(011028.097)

 

 
Case 3:18-cv-14563-BRM-TJB Document1 Filed 10/02/18 Page 6 of 23 PagelD: 6

“,..to fail or refuse to sell or offer to sell
such motor vehicles to all motor vehicle
franchisees at the same price for a comparably
equipped motor vehicle, on the same terms, with
no differential in discount, allowance, credit or
bonus...”

16. Another abuse addressed by the Legislature is demands
by franchisors that dealers make facilities modifications at
costs that cannot be financially justified, demands that are
enforced by denial of per-vehicle incentives to dealers who do
not make the facility modifications. Financially unjustified
facilities requirements drive up operating costs for the dealers
required to make them, costs that have to be recovered from
their customers or be absorbed by the dealership. When a dealer
is unable to either incur, absorb or recover the cost, such
dealers risk being forced out of business, reducing competition
in the marketplace and limiting consumer access to local,
convenient warranty and recall service.

17. In response, in 2011, in addition to N.J.S.A. 56:10-
7.4(h), the Legislature passed P.L. 2011 c 66 §2, N.J.S.A.
56:10-7.4(1) which prohibits franchisors from compelling dealers
to make financially unjustified facilities modifications or from
taking any action adverse to a dealer who does not make a
financially unjustified facility modification.

18. N.J.S.A. 56:10~7.4(1) provides as follows:

“To require or attempt to require a motor vehicle
franchisee to relocate his franchise or to

~6-
#10173735.1(011028.097)

 

 

 
Cd

 

$e 3:18-cv-14563-BRM-TJB Document 1 Filed 10/02/18 Page 7 of 23 PagelD: 7

implement any facility or operational
modification or to take or withhold or threaten
to take or withhold any = action, impose or
threaten to impose any penalty, or deny or
threaten to deny any benefit as a result of the
failure or refusal of such motor vehicle
franchisee to agree to any such relocation or
modification, unless the motor vehicle franchisor
can demonstrate that: (1) funds are generally
available to the franchisee for the relocation or
modification on reasonable terms; and (2) the
motor vehicle franchisee will be able, in the
ordinary course of business as conducted by such
motor vehicle franchisee, to earn a reasonable
return on his total investment in such facility
or from such operational modification, and the
full return of his total investment in = such
facility or from such operational modifications
within 10 years; or (3) the modification is
required so that the motor vehicle franchisee can
effectively sell and service a motor vehicle
offered by the motor vehicle franchisor based on
the specific technology of the motor vehicle.
This subsection shall not be construed = as
requiring a motor vehicle franchisor to guarantee
that the return as provided in paragraph (2) of
this subsection will be realized.”

19. A further abuse addressed by the Legislature has been
demands by franchisors that dealers use their facilities
exclusively for the franchisor’s brand even if there is
sufficient room in the facility for other brands. Franchisors
enforce these demands by denying incentives to dealers who do
not have exclusive facilities. Here again, an effect of such
requirement is to increase the operating costs of the affected
dealers through the duplicative and inefficient use of their
facilities, with the negative consequences for those dealers and

the public interest noted above.

-]-
#10173735.1(011028.097)

 

 
Case 3:18-cv-14563-BRM-TJB Document1 Filed 10/02/18 Page 8 of 23 PagelD: 8

20. To rectify this abuse, in 2011, the Legislature
enacted P.L. 2011 c 66 §2, N.J.S.A. 56:10-7.4(43), which provides

as follows:

“To impose or attempt to impose any requirement,
limitation or regulation on, or interfere or
attempt to interfere with, the manner in which a
motor vehicle franchisee utilizes the facilities
at which a motor vehicle franchise is operated,
including, but not limited to, requirements,
limitations or regulations as to the line makes
of motor vehicles that may be sold or offered for
sale at the facility, or to take or withhold or
threaten to take or withhold any action, impose
or threaten to impose any penalty, or deny or
threaten to deny any benefit, as a result of the
manner in which the motor vehicle franchisee
utilizes his facilities, except that the motor
vehicle franchisor may require that the portion
of the facilities allocated to or used for the
motor vehicle franchise meets the motor vehicle
franchisor’s reasonable, written space and volume
requirements as uniformly applied by the motor
vehicle franchisor. The provisions of this
subsection shall not apply if the motor vehicle
franchisor and the motor vehicle franchisee
voluntarily agree to the requirement and separate
and valuable consideration therefor is paid.”

MAZDA'S BRAND EXPERIENCE PROGRAM
21. In 2018, Mazda announced the introduction of the Mazda
Brand Experience Program 2.0 (“MBEP”). A copy of a Quick Start
Guide, outlining the provisions of the MBEP, is attached hereto
and made a part hereof as Exhibit “A”. The Program had a
scheduled implementation date of July, 2018.
22. Pursuant to the MBEP, Mazda dealers can earn

incentives (discounts or bonuses) for each vehicle a Mazda

#10173735. 1(011028.097)

 

 

 
Case 3:18-cv-14563-BRM-TJB Document1 Filed 10/02/18 Page 9 of 23 PagelD: 9

1

dealer sells based on the dealer’s compliance with Mazda’s MBEP
requirements.

23. The incentives range from 6.5% of the Manufacturer's
Suggested Retail Price (“MSRP”) of a vehicle to 0% depending on
the degree to which a dealer complies with Mazda’s MBEP

of the incentive is based on

oe

requirements. Up to 4.5
facilities and other requirements. Up to 2% of the incentive is
based on Mazda’s calculation of “customer experience” at the
dealership.

24. On a vehicle with an MSRP of $30,000, a 6.5% incentive
comes to $1,950. Such an amount creates s- significant
competitive differential between dealers who receive and who do
not receive the incentive, both in terms of their ability to
engage in intra-brand and inter-brand competition. 25. To
qualify for the 4.5% facilities portion of the incentive, a
dealer must have an exclusive Mazda facility which incorporates
all Mazda required image elements, satisfy other “base elements”
reguired by Mazda and employ a dedicated, exclusive Mazda
General Manager.

26. A dealer who satisfies all of the foregoing
requirements but not the dedicated, exclusive Mazda General
Manager forfeits 1.7% of the incentive. Dealers with exclusive

facilities, but not ones incorporating all Mazda image elements,

#10173735.1(011028.097)

 

 

 
Cas#@ 3:18-cv-14563-BRM-TJB Document1 Filed 10/02/18 Page 10 of 23 PagelD: 10

Ly

lose another 1.8% and dualled dealers (facilities that include
another brand) lose the entire 4.5%.

27. The 2% for “Customer Experience” is an all or nothing
incentive in which some dealers receive a 2% incentive (discount
or bonus) per vehicle sold based on their compliance with the
“Customer Experience” criteria, while other dealers receive
nothing.

MBEP VIOLATES THE FPA

28. On its face, the MBEP violates the foregoing
provisions of the FPA as:

_ it results in vehicle price differentials, up to
6.5% of MSRP, among dealers through incentives in different
amounts paid for each vehicle, in violation of N.J.S.A. 56:10-
7.4(h);

_ it denies a benefit (a per-vehicle incentive) to
dealers with dualled facilities in violation of N.J.S.A. 56:10-
7.4(j); and,

~ it denies a benefit (a per-vehicle incentive) to
dealers who do not provide Mazda with exclusive, image compliant
facilities despite the fact that Mazda has presented its dealers
with no evidence that the cost of such facilities can be

financially justified, in violation of N.J.S.A. 56:10-7.4(1).

-10-
#10173735.1(011028.097)

 

 

 
Cage 3:18-cv-14563-BRM-TJB Document1 Filed 10/02/18 Page 11 of 23 PagelD: 11

 

 

FIRST COUNT

29. NJ CAR repeats and realleges each and every allegation
set forth in paragraphs 1 to 28 as if set forth at length
herein.

2830. Pursuant to 28 U.S.C. §2201 and §2202, this Court
has jurisdiction to grant a declaratory judgment in cases of
actual controversy and to order such further relief as is
necessary or proper in connection with such declaratory
judgment.

31. The violations of the FPA in Mazda’s MBEP and Mazda’s
implementation of that Program in New Jersey despite those
violations has resulted in a case of actual controversy between
Mazda and its New Jersey dealers.

3032. Accordingly, a declaratory judgment should be
entered that (a) MBEP violates the FPA on its face; and (b) that
it is unlawful for Mazda to implement it in New Jersey.

SECOND COUNT

33. NJ CAR repeats and realleges each and every allegation
set forth in paragraphs 1 to 32 and makes same a part hereof as
if set forth at length herein.

34. Mazda is currently engaged in conduct that violates
the FPA and will continue to engage in such illegal conduct

unless enjoined.

-1i1-
#10173735.1(011028.097)

 
Cas 3:18-cv-14563-BRM-TJB Document1 Filed 10/02/18 Page 12 of 23 PagelD: 12

35. Accordingly, injunctive relief to enforce the
declaratory judgment is necessary and proper pursuant to 28
U.S.C. §2202. |

36. There is no remedy at law that can address ongoing
violations of the FPA in the absence of injunctive relief.

WHEREFORE, NJ CAR seeks judgment against Mazda as follows:

a) Finding and declaring that MBEP violates the FPA
on its face;

b) Finding and declaring that it is unlawful for
Mazda to implement the MBEP in New Jersey;

c) Enjoining Mazda from implementing the MBEP in New
Jersey;

d) Awarding costs of suit, attorneys’ fees and costs
to NJ CAR; and,

e) Granting it such other and further relief as the

Court deems just and proper.

WILENTZ, GOLDMAN & SPITZER, P.A.
Attorneys for Plaintiff

By: /s/ Marvin J. Brauth
MARVIN J. BRAUTH
For the Firm

 

Dated: October 2, 2018

~12—
#10173735.1(011028.097)

 

 

 
Case 3:18-cv-14563-BRM-TJB Document1 Filed 10/02/18 Page 13 of 23 PagelD: 13

EXHIBIT A
« ‘ Case 3:18-cv-14563-BRM-TJB Document 1 Filed 10/02/18 Page 14 of 23 PagelD: 14

 

MAZDA BRAND EXPERIENCE PROGRAM
As of July 3, 2018

Quick Start Guide

This Quick Start Guide is intended to be an overview of the Mazda Brand Experience Program
(“MBEP"), for details on MBEP, please consult the Mazda Brand Experience Program Terms and
Conditions (“Terms and Conditions”) located in the MBEP website. To the extent that any
discrepancy exists between the Quick Start Guide and the Terms and Conditions, the Terms and
Conditions shall control.

 
: ’ Case 3:18-cv-14563-BRM-TJB Document1 Filed 10/02/18 Page 15 of 23 PagelD: 15

 

Contents
Changes from prior to new program, effective 7/3/18... seesesesesetavevsenenensnes jereeeS

MBEP Structure ..... oc eceteeeeenes jesseenvsesegusassacsceneesssneneeeuars peenesseenernes seetescensoceneateasseeeeeeas preteens D
Six BaSe Qualifiers... eee sesteeseeesteceeeeeren eeepeaneeevatenes seceseenessseuavansencescenaeseceenssqesessesnssseenestessees D
Two Earnings Elements ........ eee evesneteneseeatasessaeeens esevnenesseaevensnassonasons davapanesessesees seseeeeees severe G
Qualifier Timing Summary .......... peevteneeenstassanes seesveaseessseeevaeneversepaneas aedesaeseseseessenees feeteneesentessensenss vo T
Other General INFOrMALION ............... ces escesssssssscnseressesseessesesscssoenesssensrenesssseenenssnens sesnevseeensnpeeseasnenrees 8

Program to Program Comparison... csesesenesceereres peenesadesenssasenvens sesvseananensesenscsavsesassevseensenns D

2|Page

 
. ' Case 3:18-cv-14563-BRM-TJB Document1 Filed 10/02/18 Page 16 of 23 PagelD: 16

Changes from prior to new program, effective 7/3/18
MBEP program being restructured in support of Dealer Network Enhancement, Marketing
Transformation and Retention Business Growth.

* Broadens brand qualification to support people, process, place and promotion
° Provides more earnings certainty for engaged dealers

° Less hurdles to earn maximum program amounts

° Eliminates sales objectives (push approach)

* Supports facility image upgrade

* Integrates with T3 marketing to support co-op utilization

 

 

 

“Ending July 2, 2018

 

BASE QUALIFIERS
1. Facility Image & Type Inspection (Pass)
Training (Basic certification requirement)

2

3. MSS XTime (Enrollment requirement)
4

5

 

CX360 Record Health (% requirement)

Mazda Courtesy Vehicle Program (MCVP)
Participation (Minimum Required Vehicles)

6, Co-Op (claiming requirement)

 

 

EARNING ELEMENT - Brand Commitment EARNING ELEMENT ~- Brand Commitment
1. aoa os & Type Inspection (Passed Dedicated Exclusive GM (RE only)

2. Training (Basic Certification Requirement)
3. MSS X Time (Enrollment Requirement)
EARNING ELEMENT - Customer Experience EARNING ELEMENT ~ Customer Experience

1. CX360 Index (Sales/Service Surveys, Record a 5 .
Health, Survey Health) Survey Heaith (minimum % requirement)
2. Mazda Courtesy Vehicle Program (MCVP) Survey Index Score (Top 75% of dealers or 84+

Participation (Minimum Required Vehicles) Index)
EARNING ELEMENT - Safes Performance
1. Safes Performance (Vehicles Sales) ©

EARNING ELEMENT - Service Performance

1. Full Circle Inspection (4RO Requirement)
2. Parts Penetration (% RO Requirement)

 

 

 

 

 

 

 

Note:
Bolded items have been discontinued.
Italicized iterns have been added.

3[Page
’ Case 3:18-cv-14563-BRM-TJB Document1 Filed 10/02/18 Page 17 of 23 PagelD: 17

What are the Major Changes?

Six base qualifiers have been incorporated into the program - ~ 5 of which moved
from earning elements and 1 of which was added.

Earning elements have been simplified from four to two (sales and service
performance elements were eliminated),

With the removal of sales and service performance elements, there is no reliance on
any Earning Element to earn another (e.g. previous program must have met CX to
be eligible for safes or service.)

Additional tier for Retail Evolution stores have been added to the Brand
Commitment Element earnings potential.

All payments will be monthly; quarterly payments eliminated.

All qualifiers will be pre-qualified in month or quarter prior to earnings month.

 

 

. 4 [P age
’ Case 3:18-cv-14563-BRM-TJB Document1 Filed 10/02/18 Page 18 of 23 PagelD: 18

\

MBEP Structure
Six Base Qualifiers
Must be achieved to be eligible for any MBEP payment:

1) Facility Image & Inspection - All Dealerships must have passed the most recent
Image Inspection and RE/Exclusives/Exclusive Showrooms must have passed the
most recent Facility Type Inspection

e Qualifier Timing: Status as of 25" of preceding Month

2) Training - 90% of active dealership employees identified by an eMDCS primary job
code are required to complete 100% of “Certified” training courses as identified in
the most current Learning Management System (LMS - currently Mazda State)
Certification Catalog.

e Qualifier Timing: Prior quarter pre-qualifies for next 3 months; sales close

3) MSS X-Time - Meet enroliment requirement
e Qualifier Timing: Enrollment as of end of preceding calendar month

4) MCVP - Maintain number of units required in MCVP objective for minimum of 80
percent of the days in a rolling 3-month period. Only units that are placed in Mazda
Courtesy Vehicle Program (MCVP) status (RDR type L) will be measured for
gualification.

e Qualifier Timing: Rolling 3 calendar month period pre-qualifies for next
month

5) CX360 Record Health - Meet minimum 80% performance for record health
measurement. Records impacting this metric are identified as: invalid, missing,
bounced or failed email. The combined percentage of these records will be
subtracted from the total number of records to the percentage of valid Sales and

Service RO records.

e Qualifier Timing: Rolling 3 Month Period
calendar month period pre- ~Jun
qualifies for next month. Note:
April-June objective remains at
75% and will transition to 80%
as of July 2018.

6) Co-Op- Consumer-Facing Funds Claiming
e Qualifier Timing: During the Co-Op claiming period that ends the month
preceding the MBEP earnings month, submit claims for 100% of Consumer-
Facing co-op funds; based on sales month close

i. July 2018-January 2019 will auto-qualify due to change in Co-Op

program requirements.
ii. Example: July 2018 Co-Op fund claims will qualify dealer for February

 

 

 

 

 

 

2019 MBEP.
Jul [Aug | Sep | Oct | Nov | Dec | Jan | Feb | Mar
Co-Op fund jJuly Co-Op fund spending
July Co-Op fund claims submission Documentation MBEP MBEP
. Review/Appeals qualification payment

 

 

 

 

 

 

5|Page

 
Case 3:18-cv-14563-BRM-TJB Document1 Filed 10/02/18 Page 19 of 23 PagelD: 19

Two Earnings Elements

Paid monthly
1) Brand Commitment Element

1. Element Qualifier
e RE dealerships much achieve six

base qualifiers and Dedicated

Exclusive GM for RE level earnings
Achievement timing is based
status as of 25" of previous
month. Dealers must have GM in
place by December 24, 2018 for
January 2019 Earnings Month
and will auto qualify from July
through December 2018.

2. All other dealerships must achieve six
base qualifications only; Payout
potential varies by facility type

e Retail Evolution - 4.5%
e RE stores achieving only base:
qualifiers and not dedicated GM :
will drop to Exclusive level payout potential; Status as of 25th of previous

Month
e Exclusive - 2.8%
e ESR - 1.0%
e Dual - 0.0%

 

2) Customer Experience Element
1. Element Qualifiers - Dealerships must achieve six base X30
qualifiers and CX360 qualifiers listed below. Rolling 3
calendar month period pre-qualifies for next month. Must
achieve both:
e CX360 Survey Health - minimum 75% performance

e CX360 Index Score - score must be in the Top 75% of dealers or have a CX
score of 84 or higher

2. One payout level for all facility types - 2.0%

6|Page

 
Case 3:18-cv-14563-BRM-TJB Document1 Filed 10/02/18 Page 20 of 23 PagelD: 20

Qualifier Timing Summary

 

 

 

 

Type ltem Qualifier Timing
Base Qualifier Facility Image & Type Status as of 25th of calendar month
inspection preceding each MBEP Earning Month
Training Status as of last day of sales close
quarter preceding MBEP Earning
Month
MSS X-Time Status as of last day of calendar month

preceding each MBEP Earning Month

 

CX360 Record Health

Rolling 3 calendar month period
preceding each MBEP Earning Month

 

 

MCVP Rolling 3-month period preceding each
MBEP Earning Month
Co-Op Status as of end of 7 Sales close month

periods preceding each MBEP Earning
Month

(e.g. July spend qualifies February
earnings)

 

Element
Qualifier

 

Brand Commitment - Dedicated
Exclusive General Manager

Status as of 25th of calendar month
preceding each MBEP Earning Month

 

 

Customer Experience ~- CX360
Index Score and Survey Health

 

Rolling 3 calendar month period
preceding MBEP Earning Month

 

 

7|Page

 
. ' Case 3:18-cv-14563-BRM-TJB Document1 Filed 10/02/18 Page 21 of 23 PagelD: 21

Other General Information

>
>

 

Only vehicle selling Mazda dealerships are eligible for program; no service-only points.
All payouts are VIN-specific and paid as a percentage of base MSRP, rounded to

nearest dollar.
o Only “R” coded (Retail) RDRs will qualify for payment. R code payments will be
paid based on the sale date within the period, not the process date. Similarly, if an
“R” coded RDR is reversed, the reversed sale will be subtracted from the period in
which the sale actually occurred.

CX360 Record Health, Survey Health and Index, as well as MSS XTime and MCVP
programs are based on calendar month cutoffs; Facility Image & Type are based on
cutoff as of 25" of month; Training and Co-Op are based on sales close dates.

Dealers (GM or DP) must enroll in the Mazda Brand Experience Program through the
MBEP website (located in MXConnect) acknowledging the MBEP Terms & Conditions.

If any legal or administrative action is brought or threatened by any party to enjoin or
prohibit any or all of MBEP, Mazda reserves the right, in its sole and absolute
discretion, to suspend any and all payments pursuant to MBEP and/or to modify or
cease to offer MBEP, with no liability whatsoever to any dealer. Should Mazda be
prohibited by any federal, state or local law, rule or regulation or a determination by
any judicial or administrative body from continuing MBEP in any or all state(s), MBEP
shall automatically terminate and Mazda shall have no liability whatsoever to any
dealer in the state(s) where MBEP is terminated. Further, Mazda reserves the right to
cancel, amend, or revoke the policies, and/or any program at any time, for any or no
reason, and the Dealer agrees that it will make no claim to Mazda for anticipated
benefits or lost opportunity under a cancelled program or revised or cancelled policies.

The Mazda Brand Experience Program does not apply to dealers in Hawaii, Kentucky,
Vermont, or North Carolina.

8 |Page
Case 3:18-cv-14563-BRM-TJB Document1 Filed 10/02/18 Page 22 of 23 PagelD: 22

Program to Program Comparison
MAZDA BRAND EXPERIENCE PROGRAM (MBEP) MAZDA BRAND EXPERIENCE PROGRAM (MBEP)

 
 

July 2016-June 2018 As of July 3, 2018

 

ASE QUALIFIER REQUIREMENT: =

 

NONE All Pre-Qualified

. Facility Image & Type Inspections
Training :

Mazda Service Scheduler/XTime

CX360 Record Health

. Mazda Courtesy Vehicle Program (MCVP)
. Co-Op Claiming

PAPwNe

 

- EARNINGS ELEMENTS: 9

 

Performance NONE
Must achieve Customer Experience Element to qualify
e Sales: 0.71% of Base MSRP per retail unit ($188
average/retail)
e = Service: 0.71% of Base MSRP per retail unit ($188
average/retail)*
e Paid Quarterly

 

Brand Commitment Brand Commitment
2.15% of Base MSRP EXCL; 1.01% of Base MSRP ESR; 4,5% of Base MSRP RE; 2.8% of Base MSRP EXCL; 1.0%
0.2% of Base MSRP Dual of Base MSRP ESR; 0.0% of Base MSRP Duat

e Facility: Pass most recent Type & Image inspections « RE must achieve: Exclusive Dedicated GM

e = Training Certification
e Mazda Service Scheduler (XTime)
¢ Paid Monthly

 

Customer Experience Customer Experience
1.82% of Base MSRP per retail unit ($482 average/retail)* | 2.0% of Base MSRP per retail unit ($530 average/retait)*
e (X360 Performance: Index, Survey Health, Record * Must achieve both: CX360 Index, Survey Health
Health e Paid Monthly
* Mazda Vehicle Courtesy Program (MVCP) e §=6Pre-qualified

e Must achieve both to qualify
s Paid Quarterly

 

 

 

 

 

POTENTIAL EARNINGS
All Calculated on Base MSRP All caiculated on Base MSRP
6.5% Retail Evolution Dealers
5.39% Exclusive Dealers 4.8% Exclusive Dealers
4.25% Exclusive Showroom 3.0% Exclusive Showroom
3.44% Dual Dealers 2.0% Dual Dealers

 

 

*MBEP payout examples are based on an MSRP of $26,500

9!1Page

 
~ * Case 3:18-cv-14563-BRM-TJB Document1 Filed 10/02/18 Page 23 of 23 PagelD: 23

 

10|Page

 
